DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to communication filed 1/7/2021. Claims 10-16 are pending in this application.
Priority
This application claims priority of 62/217,861, filed 9/12/2015. The assignee of record is Walor, Inc. The listed inventors are: Lor, Eddie.
Election/Restrictions
Applicant has elected for examination claims 10-16 without traverse, claims 17-20 are withdrawn. For more information please see applicant filed remarks filed 1/24/2020.
Examiner Note
In the case that applicant has any questions or concerns, or in the case that applicant wishes to amend claim language applicant is encouraged to contact the examiner in order to ensure that any proposed amendments would overcome the current rejection prior to formally filing a response.  The examiner can normally be reached at (571)270-3863, M-Th, michael.keller@uspto.gov.
Response to Arguments
Applicant’s arguments filed 6/25/2020 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-11 & 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre (US 20160060856 A1, PCT filed 5/5/2014; hereinafter Mci) in view of Storm (US 5134728 A, published 8/4/1992; hereinafter Sto), and further in view of Paese et al. (US 6206340 B1, published 3/27/2001; hereinafter Pae).
For Claim 10, Mci teaches a method of operating a urinal comprising (Please see Mci Fig. 14 screen shot below, thank you:

    PNG
    media_image1.png
    621
    852
    media_image1.png
    Greyscale

):
a. detecting the nearby presence of a user using one or more sensors (Mci ¶ 0041 infra-red sensor detects presence of someone in front of folding urinal); 
b. based on the detection of a user, signaling one or more motors or one or more actuators to move at least a portion of the urinal into an angled position ready to receive urine (Mci Fig. 14 “turn on Light and Open”, also please see Mci ¶ 0040); 
c. detecting the absence of the user using one or more sensors (Mci Fig. 14 “No body detected”, also please see Mci ¶ 0040); 
d. based on the detected absence of the user, signaling the one or more motors or one or more actuators to move at least a portion of the urinal into a closed position (Mci Fig. 14 “Close”, also please see Mci ¶ 0040); 
(Mci ¶ 0040 discloses closing of urinal tray when no motion is detected and afterwards flushing water through spray nozzle 80); 
f. opening a drain of the urinal to drain urine or water from the urinal (Mci ¶ 0040 flushing water, also please see Mci ¶ 0045-0046 and abstract, thank you).
Mci does not explicitly teach wherein the water inlet is coupled to, and moves with, the portion of the urinal that is in the angled position; a touchless urinal, touchless sensors, opening a drain valve; and g. wherein the foregoing is accomplished without the user physically touching the urinal.
However, Sto teaches wherein the water inlet is coupled to, and moves with, the portion of the urinal that is in the angled position (Sto Figs. 1-2 elements 30, 100, and 90, please see screen shots below-

    PNG
    media_image2.png
    698
    470
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    738
    498
    media_image3.png
    Greyscale

).
Sto and Mci are analogous art because they are both related to urinals.

Mci-Sto does not explicitly teach a touchless urinal, touchless sensors, opening a drain valve; and g. wherein the foregoing is accomplished without the user physically touching the urinal.
However, teaches Pae teaches a touchless urinal (Pae Col 4 Lns 18-29 This radar-controlled fluid flow control device allows for touchless control of a urinal), touchless sensors (Pae Col 3 Ln 57, Fig. 10, and throughout Pae’s Patent describes use of radar sensors), opening a drain valve (Pae Claim 10 a valve coupled to the actuator, the actuator opening or closing the valve when activated ); and g. wherein the foregoing is accomplished without the user physically touching the urinal (Pae Col 4 Lns 18-29 This radar-controlled fluid flow control device allows for touchless control of a urinal).
Pae and Mci-Sto are analogous art because they are both related to urinals.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the radar sensor techniques of Pae with the system of Mci-Sto because touchless controls are especially desirable in public restrooms where there is a concern that harmful germs, bacteria, or disease may be transferred to subsequent users of the fixture (Pae Col 4 Lns 18-29) and because infrared detectors may cause faulty responses by the fixture (e.g., flushing of a toilet at an inappropriate time or maintaining constant flow of water in a toilet or sink) or may result in a failure to operate until the sensor area is cleaned or blocking objects are removed, thus, there is a need for a new type of detector (radar) that can overcome these deficiencies of current detectors (Pae Col 1 Lns 46-59).
For Claim 11, Mci-Sto-Pae teaches a method of claim 10 wherein detecting the nearby presence of a user includes the use the use of near field communication which is not infared (Pae Col 3 Ln 57, Fig. 10, and throughout Pae’s Patent describes use of radar sensors)
For Claim 15, Mci-Sto-Pae teaches the method of claim 10, Mci does not explicitly teach wherein the urinal uses suction to drain urine or water from the urinal (Sto Figs. 1-2).
For Claim 16, Mci-Sto-Pae teaches a method of claim 10 wherein the urinal is substantially sealed from the release of air or liquid when in the closed position (Mci ¶ 0032-0033 please see seals).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mci-Sto-Pae in view of O’Toole (US 20170004287 A1, provisional application 62/187,968 filed 7/2/2015; hereinafter Oto).
For Claim 12, Mci-Sto teaches the method of claim 10, Mci-Sto does not explicitly teach wherein detecting the nearby presence of a user includes the use of RFID.
However, Oto teaches wherein detecting the nearby presence of a user includes the use of RFID (Oto ¶ 0024 discloses a toilet with RFID reader for recognizing an approaching patient).
Oto and Mci are analogous art because they are both related to toilets.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the detection techniques of Oto with the system of Mci-Sto to report the interaction to a remote monitoring station (Oto ¶ 0024).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mci-Sto-Pae in view of Pollack et al. (US 20100199413 A1, published 8/12/2010; hereinafter Pol).
For Claim 13, Mci-Sto-Pae teaches the method of claim 10, Mci-Sto-Pae does not explicitly teach wherein detecting the nearby presence of a user includes the use of Bluetooth.
However, Pol teaches wherein detecting the nearby presence of a user includes the use of Bluetooth (Pol ¶ 0028).
Pol and Mci-Sto-Pae are analogous art because they are both related to toilets.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the detection techniques of Pol with the system of Mci-Sto-Pae because a decision to operate can be decided based on presence (Pol ¶ 0027-0028).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mci-Sto-Pae in view of Cheung (US 20130185866 A1, published 7/25/2013; hereinafter Che).
For Claim 14, Mci-Sto-Pae teaches the method of claim 10, Mci-Sto-Pae does not explicitly teach wherein the urinal is further to configured to transmit to a remote location via a wireless interface data relating to the operation or status of the urinal.
(Che ¶ 0011, 0025).
Che and Mci-Sto-Pae are analogous art because they are both related to toilets.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the uploading techniques of Che with the system of Mci-Sto because a need for portable toilet system that is monitored and cleaned remotely thereby not requiring human intervention until harmful conditions exist (Che ¶ 0004).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20080189850 A1, ¶ 0003 Recognizing the established relationship between transmission of infectious pathogens and personal sanitation, many sanitary manufacturers have introduced sensor-activated fluid delivery devices that reduce user contact with the devices and the consequent transmission of deleterious pathogens. Many "touchless" sanitary devices exist (i.e., faucets, toilets and urinals) that employ sensors to detect a user's presence and dispense water in accordance with one or more preprogrammed variables, including but not limited to the anticipated frequency of operation, the duration of use and the volume of water needed for sufficient cleanliness. Upon detecting the user's presence, the sensors compare the conditions of use with the preprogrammed variables and transmit corresponding signals to one or more valves in electrical communication therewith. The signals open and close the valves accordingly to adjust the water volume, temperature and flow rate without manual adjustment by the user. Sensor-activated sanitary devices therefore reduce opportunities for cross contamination by promoting hands-free operation.
ii. US 20140117265 A1, ¶ 0021, 0027 [0021] FIGS. 11-15 are perspective views of other dispensing devices, such as, for example, a soap or lotion dispenser, a commercial metered shower system, an in-wall flushometer, an in-fixture urinal flushing system, and an in-tank touchless toilet flushing system, respectively, including the battery package shown in FIG. 1.
[0027] FIGS. 4-81 illustrate a dispensing device 20 including the battery package 10. The illustrated dispensing device 20 is a flushometer. In other constructions, the dispensing device 20 may include another type of dispensing device, such as, for example, a faucet (see FIG. 9 and FIG. 10), a soap, lotion or other fluid dispenser (see FIG. 11), a commercial metered shower system (see FIG. 12), an in-wall flushometer (see FIG. 13), an in-fixture urinal flushing system (see FIG. 14), an in-tank touchless toilet flushing system (see FIG. 15), a paper towel (or other item/article) dispenser (not shown), etc.

Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446